DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on February 18, 2021, claims 1-24 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-13, 15-21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US Pub. No. 20160224797) in view of Kuchibhotla et al. (US Pub. No. 20160092535).

With respect to claim 1, Schrock et al. teaches a method for implementing a masked database, comprising:

identifying a change to a primary database, comprising a relational database table, wherein the change modifies an entry in the relational database table (“the snapshot 420b 

copying the redo record to a standby database (“a request for transaction logs retrieves only the changes in the transaction logs in the source database system 110 since a previous request for the transaction logs was processed. The database blocks retrieved by a point in time copy manager 310 combined with the transaction logs retrieved by the transaction log manager 320 can be used to reconstruct a copy of the source database corresponding to times in the past in between the times as which point-in-time copies are made,” See Paragraph 51); and

generating a masked version of the standby database at least by applying the masked version of the change in the redo record to the standby database (“generating the masked data of the database block 245d and comparing the masked data to the data of the database block 240d,” See Paragraph 48).  Schrock et al. does not disclose a redo record.
However, Kuchibhotla et al. teaches generating a redo record for the change, wherein the redo record comprises a masked version of the change to the primary database (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168).


The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 2, Kuchibhotl et al. teaches the method of claim 1, wherein the redo record comprises both the masked portion and an un-masked portion (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168). 

	The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 3, Kuchibhotl et al. teaches the method of claim 1, wherein the redo record comprises two separate redo portions, where a first redo portion corresponds to a masked redo and a second redo portion corresponds to an unmasked redo (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168). 

	The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 5, Kuchibhotl et al. teaches the method of claim 1, wherein a masking criteriaon is applied to un-masked data for the change to generate the redo record having the masked portion (See Paragraph 158 “data can be subset and masked” and “redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168). 

	The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 7, Kuchibhotl et al. teaches the method of claim 1, wherein both an un-masked version of the standby database and the masked version of the standby database are maintained, the un-masked version of the standby database generated by applying one or more redo records having one or more corresponding un-masked versions of one or more changes, and the masked version of the standby database generated by applying the redo record 

	The Schrock et al. reference as modified by Kuchibhotla et al. teaches all the limitations of claim 1.  With respect to claim 8, Kuchibhotl et al. teaches the method of claim 1, wherein physical replication is performed between the primary database and the standby database such that the a redo record for the change is applied to the standby database on a block-by-basis (See Kuchibhotl et al. Paragraph 168 “redo logs may be applied as necessary” and “redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168). 

	Regarding claim 9, Schrock et al. teaches a system for implementing a masked database, comprising: 
a processor (“a processor,” See Paragraph 92); and
a memory for holding programmable code (“memory,” See Paragraoh 95); and 
wherein the programmable code includes instructions which, when executed by the processor, cause the processor to perfrom a set of acts that comprises:


copying the redo record to a standby database (“a request for transaction logs retrieves only the changes in the transaction logs in the source database system 110 since a previous request for the transaction logs was processed. The database blocks retrieved by a point in time copy manager 310 combined with the transaction logs retrieved by the transaction log manager 320 can be used to reconstruct a copy of the source database corresponding to times in the past in between the times as which point-in-time copies are made,” See Paragraph 51); and

generating a masked version of the standby database at least by applying the masked version of the change in the redo record to the standby database (“generating the masked data of the database block 245d and comparing the masked data to the data of the database block 240d,” See Paragraph 48).  Schrock et al. does not disclose a redo record.
However, Kuchibhotla et al. teaches generating a redo record for the change, wherein the redo record comprises a masked version of the change to the primary database (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Schrock et al. (storing masked data) with Ho et al. (cloning data sources).  This would have facilitated real-time masking.  See Ho et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data masking.  
With respect to claim, 10 it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.
With respect to claim, 11 it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.
With respect to claim, 12 it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.
With respect to claim, 13 it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.
With respect to claim, 15 it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.
With respect to claim, 16 it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

identifying a change to a primary database, comprising a relational database table, wherein the change modifies an entry in the relational database table (“the snapshot 420b stores a representation of the database block 460 that includes a pointer 450b that identifies the masked database block 430b storing the data. If the masked data of the database block 460 is not identical to the data of the masked database block 430b, the representation of the database block 460 also stores information 470 indicating the difference between the database blocks 460 and the database block 430b,” See Paragraph 67 and “database table,” See Paragraph 56);

copying the redo record to a standby database (“a request for transaction logs retrieves only the changes in the transaction logs in the source database system 110 since a previous request for the transaction logs was processed. The database blocks retrieved by a point in time copy manager 310 combined with the transaction logs retrieved by the transaction log manager 320 can be used to reconstruct a copy of the source database corresponding to times in the past in between the times as which point-in-time copies are made,” See Paragraph 51); and

generating a masked version of the standby database at least by applying the masked version of the change in the redo record to the standby database (“generating the masked data 
However, Kuchibhotla et al. teaches generating a redo record for the change, wherein the redo record comprises a masked version of the change to the primary database (“redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date,” See Paragraph 168).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Schrock et al. (storing masked data) with Ho et al. (cloning data sources).  This would have facilitated real-time masking.  See Ho et al. Paragraphs 2-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data masking.  
With respect to claim, 18 it is rejected on grounds corresponding to above rejected claim 2, because claim 18 is substantially equivalent to claim 2.
With respect to claim, 19 it is rejected on grounds corresponding to above rejected claim 3, because claim 19 is substantially equivalent to claim 3.
With respect to claim, 20 it is rejected on grounds corresponding to above rejected claim 4, because claim 20 is substantially equivalent to claim 4.
With respect to claim, 21 it is rejected on grounds corresponding to above rejected claim 5, because claim 21 is substantially equivalent to claim 5.

With respect to claim, 24 it is rejected on grounds corresponding to above rejected claim 8, because claim 24 is substantially equivalent to claim 8.

Claim(s) 6, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schrock et al. (US Pub. No. 20160224797) and Kuchibhotla et al. (US Pub. No. 20160092535) in further view of Ho et al. (US Pub. No. 20130144901).

The Schrock et al. and Kuchibhotla et al. reference teaches all the limitations of claim 5.  With respect to claim 6, Schrock et al. and Kuchibhotla et al. does not disclose a regular expression.
However, Ho et al. teaches the method of claim 5, wherein the masking criteria includes a masking expression that is directed to one or more columns of the database table, the masking expression corresponding to a regular expression (See Ho et al. Paragraph 23 “in-line network masking solutions need to use either regular expression pattern matching or Structured Query Language (SQL) semantic analysis to know whether a given value should be masked”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Schrock et al. (storing masked data)  

With respect to claim, 14 it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim, 22 it is rejected on grounds corresponding to above rejected claim 6, because claim 22 is substantially equivalent to claim 6.

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments:
In regards to claim 1 applicant argues Kuchibhotla et al. does not disclose or suggest the “generating a redo record for the change, wherein the redo record comprises a masked version of the change to the primary database” and as recited in claim 1. 

Examiner’s Reply:
Kuchibhotla et al. teaches shows a flowchart of an approach to refresh snapshot standbys. At 3102, the snapshot standby is converted to a physical standby. This action creates a full standby clone, instead of using the snapshot as the standby.  At 3104, all appropriate logs are applied as necessary to bring the physical standby to a current state. For example, redo logs may be applied as necessary, where any new redo log entry from the date of the previous snapshot standby until the current time period are applied to bring the physical standby completely up-to-date.  At 3106, the physical standby is then converted back into a snapshot standby. In this situation, the clone now exists as a snapshot (rather than a full physical copy of the database). At this point, at 3108, a profile is triggered (e.g., an on-demand profile) to capture the new data version into the profile. This adds the new clone onto the list of clones (e.g., as shown in FIG. 20).  Kuchibhotla et al. logs changes and applies them as necessary which could include a masked version of a redo record.  Therefore the rejection is maintained.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20130144901 is directed to agnostic data store: [0020] Real-time data redaction dynamically redacts sensitive data stored in a database by modifying the results of a query just before those results are returned to the issuer of the query (e.g., a user). The decision is redact is driven by policies that define what to redact (e.g., which tables and columns), when to redact, and how to redact. Embodiments of the invention contain several novel features that .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/SYED H HASAN/Primary Examiner, Art Unit 2154